          Case 6:17-cr-10142-EFM Document 185 Filed 11/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
v                                   )             Case No.: 17-10142-EFM
                                    )
BOGDANA ALEXANDROVNA                )
MOBLEY,                             )
                                    )
            Defendant.              )
____________________________________)


                                          ORDER


       Defendant, Bogdana Mobley, has filed a Motion to Amend Conditions of Release, Doc.

184, removing the requirement of avoiding any contact with her children. The Court grants that

motion.

       IT IS THEREFORE ORDERED, that Defendant’s Motion to Amend Conditions of

Release removing the requirement of avoiding any contact with her children, Doc. 184, is here

GRANTED. All remaining conditions of bond conditions remain in place.

       IT IS SO ORDERED.

       Dated this 20th day of November, 2020.




                                           ERIC F. MELGREN
                                           UNITED STATES DISTRICT JUDGE
